IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAMELA MYERS ET AL.

CIVIL ACTION

NO. 09-1738

JANI-KING OF PHILADELPHIA, INC.

ET AL.

ORDER

AND NOW, this IO day of May, 2019, upon consideration of Plaintiffs’ Unopposed

Motion for Preliminary Class Action Settlement Approval (ECF No. 155), and all documents

submitted in support thereof, it is ORDERED as follows:

1.

Plaintiffs Unopposed Motion (ECF No. 155) is GRANTED for the reasons set
forth in the accompanying Memorandum.

The Court preliminarily approves the Settlement set forth in the Parties’
Settlement Agreement, which appears to be the product of serious, informed,
and extensive arm’s length negotiations between the Parties and appears to be
fair, adequate, and reasonable to the Settlement Class so as to fall within the
range of possible final approval.

The Court approves the proposed form and content of the Settlement Notice and
Claim Form attached as Exhibit A to Plaintiffs’ Preliminary Approval Motion
and orders the Parties to proceed with dissemination of the Notice as provided
in the Settlement Agreement. The Court finds that the proposed process for
providing notice to the Class as set forth in the Settlement Agreement fulfills the

requirements of Federal Rule of Civil Procedure 23(c)(2)(A) and due process,
provides the best notice practicable under the circumstances and will provide
adequate notice to all Class members.

All claim forms, opt-out requests, and objections shall be due within 60 days of
the date that the Class Notice mailing is commenced.

Fourteen (14) days prior to the deadline for submitting claim forms, opt-out
requests, and objections, Class Counsel will file with the Court any motion for
attorneys’ fees and costs and any motion for an enhancement award for class
representatives.

Upon passage of the deadline for claims forms, opt-out requests, and objections,
Class Counsel shall promptly file a motion for final settlement approval.

A fairness hearing is scheduled for Tuesday, August 20, 2019, at 11:00 a.m., in
Courtroom 8A of the James A. Byrne United States Courthouse, 601 Market

Street, Philadelphia, PA.

IT IS SO ORDERED.

BY THE COURT:

StS

R. BARCLAY SURRICK, J.
